Citation Nr: 1433265	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability, to include chloracne and acne vulgaris. 

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968 with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2014, the Veteran presented sworn testimony during a Travel Board hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  Chloracne or other acneform disease did not become manifest to a degree of 10 percent or more within one year of the Veteran's service in the Republic of Vietnam.

3.  Acne vulgaris was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current skin disability is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  A skin disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  December 2008 and September 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examination for his claimed disabilities in March 2009 (tinnitus), October 2010 (skin), and March 2013 (skin).  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examination reports are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his tinnitus and skin symptoms and contentions regarding their etiology.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the Veteran's diagnosed low back, tinnitus, or skin disorders are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Tinnitus

A review of the medical evidence reflects that the Veteran has been diagnosed with tinnitus.  See VA examination report, March 2009.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any findings of tinnitus in service; and, the Veteran does not claim such in-service symptoms.  Rather, he claims that he was exposed to noise while serving as a mechanic.  Such duties are consistent with noise exposure.  Although it is not clear that such exposure would be too excessively loud, the Board will afford the Veteran the full benefit of the doubt and concede in-service noise exposure.  The second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current tinnitus.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his tinnitus in March 2009.  The examiner noted his reports of in-service noise exposure and complaints of periodic tinnitus for the past "few years."  He could not remember whether he experienced tinnitus in service.  The examiner concluded that the Veteran's tinnitus was not related to in-service noise exposure because he had no complaints of tinnitus until recently and the nature of his tinnitus (periodic) was not characteristic of tinnitus associated with noise exposure.  

The March 2009 VA examination is the only medical evidence regarding the etiology of the Veteran's tinnitus.  

The only other evidence that purports to link the Veteran's current tinnitus to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current tinnitus), he is not able to provide competent evidence as to the etiology of such a diagnosis.  Providing such an opinion requires medical expertise in the causes of periodic and delayed onset tinnitus in the context of in-service noise exposure.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Tinnitus is not one of the listed chronic diseases.  Further, the Veteran has not reported tinnitus since service, only for a few years prior to the March 2009 VA examination, nearly 40 years after his separation from service.  See VA examination report, March 2009.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Consideration has been given to the Veteran's sworn testimony in April 2014 that he first noticed symptoms of tinnitus shortly after his service discharge.  He is competent to provide such a history.  However, when was examined by VA in March 2009, which is approximately five years earlier, he reported the onset of his tinnitus as only being "a few years ago."  Such weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing tinnitus since discharge or proximate thereto was made to the undersigned, which was clearly for compensation purposes, is clearly undermined by his report of a recent history of tinnitus to the examiner (five years earlier).

The claim of entitlement to service connection for tinnitus must, therefore, be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Skin

The Veteran served in the Republic of Vietnam from 1967 to 1968 and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  

For veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chloracne and other acneform diseases consistent with chloracne, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In order to receive service connection for chloracne based on herbicide exposure, such disease must have become manifest to a degree of 10 percent or more within one year of the last date of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2013).  Accordingly, in order to grant service connection for chloracne based on herbicide exposure in this case, the evidence must demonstrate chloracne manifest to a degree of 10 percent or more by 1969, a year after the Veteran's service in Vietnam.

The Board has reviewed the entire claims file and finds no evidence of chloracne within one year of service in Vietnam.  Notably, the only service treatment records referencing complaints of acne were prior to the Veteran's service in Vietnam.  O equal import is the normal skin findings and the lack of notations pertaining to acne at his November 1968 separation examination.  Further, while he did report a history of skin diseases on his November 1968 separation report of medical history, there is no indication that it was a present condition.  The examiner reviewed the report of medical history and concluded that the Veteran's reports were of "no medical significance."  Recognition is given to the Veteran's report that his acne worsened after his service in Vietnam.  However, this is contradicted by the negative separation examination and by the fact that the Veteran did not report seeing a dermatologist after service until the 1990s, many years after his return from Vietnam.  See VA examination report, October 2010; BVA hearing transcript, April 2014.  In sum, the Board finds that the competent and credible evidence fails to establish that the Veteran had chloracne manifest to a degree of 10 percent or more within one year of his return from Vietnam.   Presumptive service connection based on herbicide exposure is not warranted.  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

At his December 1965 enlistment examination, the Veteran was diagnosed as having acne vulgaris.  As acne vulgaris was noted on entrance to active duty, the presumption of soundness does not apply.  The question before the Board is therefore whether the Veteran's preexisting acne was aggravated by his active service.  There are two parts to this question: (1) whether there was an increase in disability during such service and (2) if so, whether there is clear and unmistakable evidence that the acne not aggravated beyond its natural progression.    38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

The Veteran's service treatment records show that he was seen for complaints of acne vulgaris while in service and reported having experienced acne since adolescence.  There is no indication that there was an increase in the Veteran's acne vulgaris.  Notably, the records are absent of any complaints of worsening acne or additional skin symptoms.  Moreover, contrary to his entrance examination report, the Veteran's November 1968 separation examination report was negative for any notations of acne.  The Veteran did indicate that he had a history of a skin disorder on his November 1968 separation report of medical history form, but the examiner specifically noted that this complaint was not medically significant.  The lack of skin findings/problems at discharge weighs against the argument of worsening (increase) in service.

The Veteran was also afforded two VA skin examinations in October 2010 and March 2013.  The October 2010 examiner diagnosed the Veteran with chloracne with superficial skin involvement.  She did not provide a specific opinion on the etiology of the Veteran's current acne or whether his pre-existing acne was aggravated by service.  To the extent that she implies aggravation based on the Veteran's report of worse acne at separation than at entrance, this is contradicted by the negative separation examination, as discussed above.

The March 2013 VA examiner diagnosed the Veteran with superficial acne, improved since the last VA examination, with a few scars.  He concluded that the Veteran's pre-existing acne was not worsened by service.  The examiner specifically noted that there was no evidence of treatment during his service in Vietnam and no evidence of acne at separation.

The Board has considered the Veteran's lay contentions, and is aware that the Veteran is competent to describe his symptoms in service and thereafter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Specifically, the Veteran has asserted that he noticed worse acne in service and after returning from Vietnam than prior to service.  However, this is contradicted by the objective and contemporaneous evidence, as discussed above.  

For the reasons explained above, the Board finds that the Veteran had acne vulgaris prior to his entry into service, and that, based on all of the evidence, there was no increase in the severity of the pre-existing skin disability during or due to his military service.  The presumption of aggravation is not for application.  The preponderance of the evidence is against a finding that the Veteran's acne vulgaris was aggravated during service.  Accordingly, the Board finds that the claim of entitlement to service connection for a skin disability, to include chloracne and acne vulgaris, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disability, to include chloracne and acne vulgaris, is denied.


REMAND

The Veteran was afforded a VA examination and opinion in March 2013 regarding his claim low back disability.  The examiner diagnosed the Veteran with lumbosacral instability, chronic lumbosacral strain, spina bifida occulta S1, and degenerative disc disease.  The evidentiary burden required the examiner to state whether there was clear and unmistakable (undebatable) evidence that a low back disorder preexisted service and, if such evidence existed, whether was clear and unmistakable evidence that the preexisting disorder was not aggravated beyond its natural progression.  The examiner failed to provide such evidence.  Moreover, in providing his negative opinion, he only noted the congenital defect of spina bifida occulta and resulting lumbosacral instability.  He did not comment on his diagnoses of chronic lumbosacral strain or degenerative disc disease.  Finally, he did not address the absence of any noted physical findings on entrance.  Thus, the opinion of record is inadequate.  See Barr, supra.  The case must be remanded to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the original March 2013 VA examiner, if available, for an addendum opinion.  The following questions must be addressed:  

a. Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a low back disability that pre-existed his active duty service.  The examiner must specifically discuss the Veteran's normal enlistment examination report with regard to his spine and his denial of current back problems on his enlistment report of medical history.

b. If it is determined that a low back disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting low back disability was not aggravated beyond the natural progression of the condition.  

c. If there is insufficient evidence showing that a low back disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that any of the Veteran's currently diagnosed low back disabilities had its onset in service or is otherwise etiologically related to his active service.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the original March 2013 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions.  The Veteran may be recalled for examination if deemed necessary.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


